


Exhibit 10.30

 

AMENDMENT TO

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This AMENDMENT TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND RESTRICTED STOCK
UNIT AWARD AGREEMENT (this “Amendment”), dated as of January 24, 2013, is made
by and between [NAME OF EMPLOYEE] (“Holder”) and DIGITAL GENERATION, INC., a
Delaware corporation (the “Company”).  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Agreement or the
Plan (each as defined below).

 

WHEREAS, pursuant to that certain Restricted Stock Unit Award Grant Notice and
Restricted Stock Unit Award Agreement dated as of [DATE OF AGREEMENT] (the
“Agreement”), the Company granted to Holder [NUMBER OF RSUS] Restricted Stock
Units (as defined in the Agreement) pursuant to the Company’s 2011 Incentive
Award Plan (as amended from time to time, the “Plan”); and

 

WHEREAS, the Company and Holder desire to amend the Agreement on the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Holder hereby amend the Agreement as follows:

 

1.                                      For purposes of the Vesting Schedule set
forth in the Agreement, the term “Change in Control” shall have the meaning
given to such term in the Plan as of the date hereof, and shall mean and include
each of the following:

 

(a)                                 any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;

 

(b)                                 the majority of the Board is composed of
members who either (i) have served less than 12 months, and were not approved by
a majority of the Board at the time of their election or appointment, and/or
(ii) were nominated by the Board, or otherwise appointed or elected by or to the
Board, pursuant to or in connection with an agreement or understanding to
forestall or settle (or otherwise not pursue) a proxy contest or one or more
stockholder proposals to amend (or otherwise relating to) the Company’s bylaws,
certificate of incorporation or other documents or policies addressing the
governance of the Company or rights of Company stockholders;

 

(c)                                  the merger or consolidation of the Company
with or into another entity or the merger of another entity into the Company or
any subsidiary thereof with the effect that immediately after such transaction
the stockholders of the Company immediately prior to such transaction (or their
affiliates) hold less than 50% of the total voting power of all securities
generally entitled to vote in the election of directors, managers or trustees of
the entity surviving such merger or consolidation;

 

--------------------------------------------------------------------------------


 

(d)                                 a tender offer or exchange offer is made and
consummated for the ownership of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding voting
securities; or

 

(e)                                  the sale, lease or other transfer of all or
substantially all of the assets of the Company to any person or group (as such
term is used in Section 13(d)(3) of the Exchange Act).

 

For the avoidance of doubt, however, in no event shall the foregoing amendment
to the definition of “Change in Control” affect the distribution provisions
applicable to the Restricted Stock Units set forth in Section 1.1(c) of the
Agreement in a manner that would cause the Restricted Stock Units to fail to
comply with Section 409A of the Code.

 

2.                                      This Amendment shall be and is hereby
incorporated in and forms a part of the Agreement.  All other terms and
provisions of the Agreement shall remain unchanged except as specifically
modified herein.  The Agreement, as amended by this Amendment, is hereby
ratified and confirmed.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Amendment on the date(s) set forth below.

 

 

 

 

 

 

 

 

DIGITAL GENERATION, INC.

 

 

 

 

 

 

Date:

, 2013

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

HOLDER

 

 

 

 

 

 

Date:

, 2013

 

 

 

[NAME OF EMPLOYEE]

 

3

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10.30:  In accordance with Instruction 2 to Item 601 of
Regulation S-K, the Company has filed only the form of Amendment to Restricted
Stock Unit Award Grant Notice and Restricted Stock Unit Award Agreement as the
agreements are substantially identical in all material respects, except as to
the parties thereto, the date of the underlying agreement being amended and the
number of restricted stock units subject thereto.  The Company agrees to furnish
the agreements at the request of the SEC.  The form of Amendment to Restricted
Stock Unit Award Grant Notice and Restricted Stock Unit Award Agreement was
entered into January 24, 2013 with the following officers, with their respective
titles listed below:

 

Name

 

Title

 

Date of Agreement
Being Amended

 

Number of RSUs
Subject to
Agreement Being
Amended

 

 

 

 

 

 

 

 

 

Scott K. Ginsburg

 

Executive Chairman

 

March 29, 2012

 

304,326

 

 

 

 

 

 

 

 

 

Neil H. Nguyen

 

President and Chief Executive Officer

 

March 29, 2012

 

212,321

 

 

 

 

 

 

 

 

 

Andy Ellenthal

 

Executive Vice President

 

June 11, 2012

 

100,000

 

 

 

 

 

 

 

 

 

Sean N. Markowitz

 

General Counsel and Corporate Secretary

 

September 12, 2012

 

17,500

 

 

 

 

 

 

 

 

 

Craig A. Holmes

 

Chief Financial Officer

 

November 21, 2012

 

30,000

 

 

 

 

 

 

 

 

 

Craig A. Holmes

 

Chief Financial Officer

 

November 21, 2012

 

30,000

 

 

4

--------------------------------------------------------------------------------
